141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Clifford Scott EATON, Appellant,v.Jan ZEJDLIK;  John Plante;  County of Grand Forks, Appellees.
No. 97-2520.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 6, 1998.Filed:  April 7, 1998.

Appeal from the United States District Court for the District of North Dakota.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Clifford Scott Eaton appeals from the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action against Lieutenant John Plante and Administrator Jan Zejdlik of the Grand Forks County Correctional Center, and the County of Grand Forks.  Upon review of the record, we conclude that judgment was properly entered in favor of defendants.  We reject Mr. Eaton's claim that the magistrate judge acted improperly, and conclude that neither the magistrate judge nor the district court committed an abuse of discretion by not granting several of Mr. Eaton's motions.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota, adopting the report and recommendations of the Honorable Karen K. Klein, United States Magistrate Judge for the District of North Dakota